DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 June 2021 has been entered.

Status of Claims
This action is in reply to the response and amendments received on 2 June 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 12, and 14-16 have been amended.
Claims 2, 13 are cancelled.
Claims 4-11 are original / previously presented.
Claim 17 is new.
Claims 1, 3-12, and 14-17 are currently pending and have been examined.

Response to Arguments
Regarding the previous objection of claims 15 and 16, the Applicant has successfully amended and/or cancelled the claims, and accordingly the objection is rescinded. However, note amendments have prompted a different objection to claims 15 and 16.
Regarding the previous 35 USC 112(b) rejection of claims 1, 3-12, and 14-16, the Applicant has successfully amended and/or cancelled the claims, and accordingly the rejection is rescinded.  However, note that amendments have prompted a different rejection of claims 1, 3-12, and 14-16.
Regarding the Applicant’s arguments filed regarding the previous 35 USC 101 rejection of claims 1, 3-12, and 14-16 have been considered but they are not persuasive.
Applicant argues that the claims are eligible because “As discussed during the interview, Applicant has amended the claims to recite more of the components and functionality of the UAVs.  Specifically, per the examiner’s suggestion, Applicant has amended the claims to recite the communications, processing, and state changes between the UAV and the system including integration of the GNSS sensors and systems.  Accordingly, Applicant submits that the claims are patent eligible” (Remarks pg. 20).  Examiner disagrees. These argued features as presently claimed do not provide a practical application or significantly more.  First, the UAV and system notification communication features (e.g. transmitting collection / delivery / return complete notifications; receiving collection / delivery / return complete notifications) are recited at a high level of detail and no more than extra-solution receiving and transmitting data, which the courts have also identified as routine, well-known and conventional. See MPEP 2106.05(d)(II) in particular transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). Second, the processor processing state change features (e.g. changing the state of the unmanned vehicle to delivering / returning / waiting) are recited at a high level of detail and no more than extra-solution electronic record keeping / recording data, which the courts have also identified as routine, well-known and conventional. See MPEP 2106.05(d)(II) in particular electronic record keeping (Alice), storing and retrieving information in memory (Versata; OIP Techs). Third, the GNSS sensors detecting a result is recited at a high level of detail and no more than extra-solution data gathering by a computer component performing its expected data-gathering function, and generally linking the invention to a technology or field of use (i.e. satellite-based location), neither of which are a practical application or significantly more. See the van Cruyningen publication (US 2015/0353196 A1) that details it is well-known for an unmanned aerial vehicle to use GPS sensors for normal navigation and flight (van Cruyningen ¶[0033]); see the Barton publication “Fundamentals of Small Unmanned Aircraft Flight” (2012) that details GPS is typically used to provide the position and velocity for a UAV (Barton pg. 134-135 ‘Global Positioning System’ section); and see the Applicant’s specification ¶[0099] describing using GPS sensors detecting location with navigation at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the technical particulars to satisfy 35 USC 112(a).  Fourth, the UAV performing the steps of receiving the instruction data, collecting the package, determining whether it 
Regarding the Applicant’s arguments with respect to the prior art rejections of claims 1, 3-4, and 14-16 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Priority
This application 16/065,815 filed on 25 June 2018 is a national stage entry of PCT/JP2015/086581.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 25 June 2018 has been acknowledged by the Office.

Claim Objections
Claim 1, 3, 12, 14-17 are objected to because of the following informalities.  Appropriate correction is required.
Claims 1, 3, 12, 14-16:
Claims 1, 3, 12, 14-16 each include the limitations “…transmits a delivery completion notification to the processor; receive the delivery complete notification
Claims 1, 3, 12, 14-16 each include the limitations “…transmits a return completion notification to the processor; receive the return complete notification…”.  While it is likely that these are referring to the same return completion notification, the language is not identical.  The Office recommends amending the limitations so that the language matches to preclude any interpretation of indefiniteness and lack of antecedent basis for ‘the return complete notification’.
Claim 17 includes the limitation “wherein the unmanned aerial vehicles obtains a direction using…” in which there is an additional ‘s’ at the end of ‘obtain’.  The Office recommends amending to correct this for grammatical clarity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-12, 14-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4-11, 17:
Claim 1 recites the limitation "the collection destination" in line 33.  There is insufficient antecedent basis for this limitation in the claim, and the dependent claims 4-11, 17.  Note that there are multiple recitations of ‘a collection destination’ previously recited in lines 7, 17, 21; and it is unclear which collection destination this is referring to. For the purpose of examination, the Office will interpret all of these as referring to the same collection destination.
Claim 3:
Claim 3 recites the limitation "the collection destination" in line 33.  There is insufficient antecedent basis for this limitation in the claim.  Note that there are multiple recitations of ‘a collection 
Claim 12:
Claim 12 recites the limitation "the collection destination" in line 33.  There is insufficient antecedent basis for this limitation in the claim.  Note that there are multiple recitations of ‘a collection destination’ previously recited in lines 7, 17, 21; and it is unclear which collection destination this is referring to. For the purpose of examination, the Office will interpret all of these as referring to the same collection destination.
Claim 12 recites the limitation "the processor" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Office will interpret this as a processor.
Claim 14:
Claim 14 recites the limitation "the collection destination" in line 33.  There is insufficient antecedent basis for this limitation in the claim.  Note that there are multiple recitations of ‘a collection destination’ previously recited in lines 7, 17, 21; and it is unclear which collection destination this is referring to. For the purpose of examination, the Office will interpret all of these as referring to the same collection destination.
Claim 15:
Claim 15 recites the limitation "the collection destination" in line 33.  There is insufficient antecedent basis for this limitation in the claim.  Note that there are multiple recitations of ‘a collection destination’ previously recited in lines 6, 17, 21; and it is unclear which collection destination this is referring to. For the purpose of examination, the Office will interpret all of these as referring to the same collection destination.
Claim 15 recites the limitation "the processor" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Office will interpret this as a processor.
Claim 16:
Claim 16 recites the limitation "the collection destination" in line 33.  There is insufficient antecedent basis for this limitation in the claim.  Note that there are multiple recitations of ‘a collection 
Claim 16 recites the limitation "the processor" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Office will interpret this as a processor.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-12, and 14-17:

Claims 1, 3-12, and 14-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 1, 3-11, 14, 17 recite a system; claims 12, 15, 16 recite a method.  Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claims 1, 3-12, 14-17 recite an abstract idea. Independent claims 1 and 12 recite acquiring wait location information on a wait location of each of a plurality of unmanned aerial vehicles; acquiring remaining amount information on a remaining amount of energy stored in a battery or fuel of each of the plurality of unmanned aerial vehicles; acquiring package information on a collection destination and delivery destination of a package; searching for an unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for delivering the package collected at the collection destination to the delivery destination based on the wait location information and remaining amount information on each of the plurality of unmanned aerial vehicles and the package information; wherein the unmanned aerial vehicle is retrieved as a result of the search; transmitting data being an instruction to collect and deliver collect[ing] the package at a collection destination; deliver[ing] the package; fl[ying] to the wait location; arriv[ing] at the wait location; determin[ing] based on a result of a detection whether [an entity] has arrived at a collection destination; wherein the collection destination and the delivery destination are locations different from the wait location of each of the plurality of unmanned aerial vehicles, determining a first consumption amount of energy stored in the battery or fuel for flying from the wait location to the collection destination and from the delivery destination to the wait location under a state in which the package is not loaded into each of the plurality of unmanned aerial vehicles; determining a second consumption amount of energy stored in the battery or fuel for flying from the collection destination to the delivery destination under a state in which the package is loaded into each of the plurality of unmanned aerial vehicles, and searching for an unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for flying from the wait location to the collection destination, collecting the package, delivering the package to the delivery destination, and returning to the wait location based on the first consumption amount and the second consumption amount on each of the plurality of unmanned aerial vehicles. Independent claims 3 and 15 recite acquiring wait location information on a wait location of each of a plurality of unmanned aerial vehicles; acquiring remaining amount information on a remaining amount of energy stored in a battery or fuel of each of the plurality of unmanned aerial vehicles; acquiring package information on a collection destination and delivery destination of a package; searching for an unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for delivering the package collected at the collection destination to the delivery destination based on the wait location information and remaining amount information on each of the plurality of unmanned aerial vehicles and the package information; wherein the unmanned aerial vehicle is retrieved as a result of the search; transmitting data being an instruction to collect and deliver the package, collect[ing] the package at a collection destination; deliver[ing] the package; fl[ying] to the wait location; arriv[ing] at the wait location; determin[ing] based on a result of a detection whether [an entity] has arrived at a collection destination; wherein the collection destination is a location different from the wait location of each of the plurality of unmanned aerial vehicles, wherein the delivery destination is the wait location of each of the plurality of unmanned aerial vehicles, determining a first consumption amount of energy stored in the battery or fuel for flying from the wait location to the collection destination determining a second consumption amount of energy stored in the battery or fuel for flying from the collection destination to the wait location serving as the delivery destination under a state in which the package is loaded into each of the plurality of unmanned aerial vehicles, and searching for an unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for delivering the package by flying from the wait location to the collection destination, collecting the package, and returning to the wait location serving as the delivery destination based on the first consumption amount and the second consumption amount on each of the plurality of unmanned aerial vehicles. Independent claims 14 and 16 recite acquiring wait location information on a wait location of each of a plurality of unmanned aerial vehicles; acquiring remaining amount information on a remaining amount of energy stored in a battery or fuel of each of the plurality of unmanned aerial vehicles; acquiring package information on a collection destination and delivery destination of a package; searching for an unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for delivering the package collected at the collection destination to the delivery destination based on the wait location information and remaining amount information on each of the plurality of unmanned aerial vehicles and the package information; wherein the unmanned aerial vehicle is retrieved as a result of the search; transmitting data being an instruction to collect and deliver the package, collect[ing] the package at a collection destination; deliver[ing] the package; fl[ying] to the wait location; arriv[ing] at the wait location; determin[ing] based on a result of a detection whether [an entity] has arrived at a collection destination; wherein collection destination is the wait location of each of the plurality of unmanned aerial vehicles, wherein the delivery destination is a location different from the wait location of each of the plurality of unmanned aerial vehicles, determining a first consumption amount of energy stored in the battery or fuel for flying form the delivery destination to the wait location under a state in which the package is not loaded into each of the plurality of unmanned aerial vehicles; determining a second consumption amount of energy stored in the battery or fuel for flying from the wait location serving as the collection location to the delivery destination under a state in which the package is loaded in to each of the plurality of unmanned aerial vehicles, and searching for an unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for delivering the package by collecting the package, flying from the wait location serving as the collection 
The claims as a whole recite methods of organizing human activities and mental processes. First, the limitations of acquiring wait location information…; acquiring remaining amount information…; acquiring package information…; searching for an unmanned aerial vehicle…; wherein the unmanned aerial vehicle is retrieved as a result of the search; transmitting an instruction to collect and deliver the package; the unmanned aerial vehicle collects / delivers / flies / arrives…; the unmanned aerial vehicle determines based on a result whether the unmanned aerial vehicle has arrived at a collection destination; determining a first consumption amount…; determining a second consumption amount…; searching for an unmanned aerial vehicle… are methods of organizing human activities.  For instance, the claims are similar to delivery dispatcher performing resource planning - determining how to deliver a package and the resource needs to perform the delivery based on observed information available and issuing a delivery instruction based on the determination; and a person fulfilling the instructions through delivery and determining an arrival at a destination. Other than reciting generic computer components, such as a processor (in system claims 1, 3, 14); and other machinery, such as an unmanned aerial vehicle performing its ordinary tasks (i.e. delivery by air, navigation), nothing in these claim limitations preclude the steps from practically being performed by a person / people.  Method claims 12, 15, 16 do not recite any structure / components performing the acquiring / searching / determining consumption amount steps. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. mitigating risk; commercial interactions; managing personal behavior or relationships or interactions between people, following rules or instructions) but for the recitation of generic computer components or adding other machinery in its ordinary capacity for economic or other tasks, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas. 
Second, the limitations of acquiring wait location information…; acquiring remaining amount information…; acquiring package information…; searching for an unmanned aerial vehicle…; determines whether the unmanned vehicle has arrived…; determining a first consumption amount…; determining a second consumption amount…; searching for an unmanned aerial vehicle… as drafted are processes that, under its/their broadest reasonable interpretation, covers performance of the limitation acquiring in the context of the claims encompasses the user manually observing location / unmanned aerial vehicle / package information; searching in the context of the claims encompasses the user manually observing unmanned aerial vehicle / wait location / package information / consumption amount information and evaluating and judging which unmanned aerial vehicle(s) best can collect and deliver the package based on the information; determines in the context of the claim encompasses the user manually observing and evaluating a location result and judging whether the collection location has been reached; determining in the context of the claim encompasses the users manually evaluating and judging an estimated consumption amount necessary for various states of travel with / without the package during the delivery legs. Also, method claims 12, 15, 16 do not recite any structure / components performing the acquiring / searching / determining steps.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an observation, evaluation, judgement) but for the recitation of generic computer components or adding other machinery in its ordinary capacity for economic or other tasks, then it falls within the ‘Mental Processes’ grouping of abstract ideas. 
The mere recitation of generic computer components (e.g. claim 1, 3, 14: processor) or other machinery (e.g. unmanned aerial vehicle) does not take the claims out of methods of the organizing human activity grouping / mental processes grouping. Accordingly, the claims recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 1 / 3 / 12 / 14 / 15 / 16 as a whole merely describes how to generally ‘apply’ the concepts of organizing human activities / mental processes in a computer environment and field of use.  The claimed computer components (i.e. processor) are recited at a high-level of generality and are merely invoked as tools to perform existing manual processes.  Simply implementing the abstract idea on a generic / general-purpose computer is unmanned aerial vehicles in the limitations does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. unmanned aerial vehicles, delivery by air), and as such does not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h).  Also, the unmanned aerial vehicle performing the steps of collect[ing] the package at the delivery destination, determin[ing] based on a result whether the unmanned aerial vehicle has arrived at a collection destination, deliver[ing] the package, fly[ing] to the wait location, and arriv[ing] at the wait location as claimed represent using the unmanned aerial vehicle performing as a tool to perform an existing process (i.e. a delivery person fulfilling the delivery instructions including verifying that they are at the correct address), and implementing the abstract idea on a general-purpose computer (i.e. controller of the unmanned aerial vehicle, per Applicant specification ¶[0099]) or other machinery in its ordinary capacity for economic or other tasks (i.e. delivery, navigation, flight) does not integrate the judicial exception into a practical application. Hence, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, while identified above in Step 2A Prong One, also note that acquiring in the steps of acquiring wait location information on a wait location of each of the plurality of unmanned aerial vehicles; acquiring remaining amount information on a remaining amount of energy stored in a battery or fuel of each of the plurality of unmanned aerial vehicles; acquiring package information on a collection destination and delivery destination of a package are recited at a high level of generality (i.e. as a general means of gathering data for subsequent searching) and also amounts to mere data gathering, which is a form of insignificant extra-solution activity that is not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the processor (generic computer) is only being used as a tool in the acquiring, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). The unmanned aerial vehicle merely represents generally linking the invention to a particular technology or field of use, which is not a practical application.  See MPEP 2106.04(d) and 2106.05(h). Note that there are no particular technical steps regarding acquiring more than using computers as a tool 
Next, while identified above in Step 2A Prong One, also note that transmitting / receiving data in the steps of transmitting data to the unmanned aerial vehicle, the data being an instruction to collect and deliver the package; wherein the unmanned aerial vehicle receives the data are recited at a high level of generality (i.e. as a general means of transmitting / receiving data in response to the searching), and amounts to mere transmitting and receiving data, which are forms of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the processor (generic computer) and unmanned aerial vehicle are only being used as tools in the transmitting / receiving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). The unmanned aerial vehicle merely represents generally linking the invention to a particular technology or field of use, which is not a practical application.  See MPEP 2106.04(d) and 2106.05(h). Note that there are no particular technical steps regarding transmitting or receiving more than using computers as a tool.  Accordingly, these elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, while identified above in Step 2A Prong One, also note that collecting / delivering / flying / arriving in the steps of wherein the unmanned aerial vehicle… collects the package at a collection destination; wherein the unmanned aerial vehicle delivers the package, begins to fly to the wait location; and wherein the unmanned aerial vehicle arrives at the wait location are recited at a high level of generality (i.e. as a general means of transporting / fulfilling the search results for delivering the package), and amount to physically relocating an item which is a post-solution activity, and not a particular transformation / reduction to a different state, therefore not indicative of integration into a practical application.  See MPEP 2106.04(d), 2106.05(g), and 2106.05(c). As stated above, the unmanned aerial vehicle and flying merely represents generally linking the invention to a particular technology or field of use, which is not a practical application. See MPEP 2106.04(d) and 2106.05(h). Hence, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
transmitting / receiving notifications in the steps of wherein the unmanned aerial vehicle… transmits a collection complete notification to the processor; receive the collection complete notification; wherein the unmanned aerial vehicle… transmits a delivery completion notification to the processor; receive the delivery complete notification; wherein the unmanned aerial vehicle… transmits a return completion notification to the processor; receive the return complete notification are recited at a high level of generality (i.e. as a general means of transmitting / receiving data), and amounts to mere receiving and transmitting data, which are forms of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the processor (generic computer) and unmanned aerial vehicle are only being used as tools in the transmitting / receiving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). The unmanned aerial vehicle merely represents generally linking the invention to a particular technology or field of use, which is not a practical application.  See MPEP 2106.04(d) and 2106.05(h). Note that there are no particular technical steps regarding transmitting or receiving more than using computers as a tool.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of detection in the step of a result of a detection by a GNSS sensor group is recited at a high level of generality (i.e. as a general means of gathering data for subsequent determination of destination arrival), and amounts to data gathering, which is a form of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the GNSS sensor group (general computer component) is only being used as a tool in the detection, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Also, GNSS sensors merely represents generally linking the invention to a particular technology or field of use (i.e. satellite-based location services), which is not a practical application.  See MPEP 2106.04(d) and 2106.05(h). Note that there are no particular technical steps regarding how the detection is performed (and only claiming a result) more than using computer components as a tool.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
changing and its steps to change a state of the unmanned aerial vehicle to delivering; change the state of the unmanned aerial vehicle to returning; change the state of the unmanned aerial vehicle to waiting are recited at a high level of generality (i.e. as a general means of recording / updating data), and amount to mere electronic record keeping / recording data, which is a form of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the processor (claims 1, 3, 14, a generic computer) is only being used as a tool in the changing, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). The unmanned aerial vehicle merely represents generally linking the invention to a particular technology or field of use, which is not a practical application.  See MPEP 2106.04(d) and 2106.05(h). Note that there are no particular technical steps regarding changing more than using computers as a tool to perform an otherwise manual process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components / other machinery (processor; GNSS sensor, unmanned aerial vehicle); generally linking use of the exception with a technical environment or field of use (unmanned aerial vehicles, delivery by air, satellite-based location services); and adding high-level extra-solution and/or post-solution activities (e.g. data gathering, data transmission, record keeping). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using the processor to perform acquiring, searching, transmitting data, determining amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a receiving, collecting, delivering, determining arrival, flying, and arriving amounts to no more than mere instructions to ‘apply’ the exception using other machinery as a tool to perform an existing process, and other machinery in its ordinary capacity performing other tasks after the fact to an abstract idea. The same analysis applies here in Step 2B, and does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f).  Also, the unmanned aerial vehicle in the limitations does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. unmanned aerial vehicles, delivery by air). The same analysis applies here in Step 2B, i.e. generally linking the use of the judicial exception to a particular technological environment or field of use does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h).  Furthermore, see the Applicant’s specification background ¶[0002] describing the additional element of using unmanned aerial vehicles for delivery as having been known at the time of the invention, demonstrating the well-understood, routine, conventional nature of this additional element. See the van Cruyningen publication (US 2015/0353196 A1) that details it is well-known for an unmanned aerial vehicle to use GPS sensors for normal navigation and flight (van Cruyningen ¶[0033]). Hence, this element does not provide an inventive concept.
Next, while identified above in Step 2A Prong One, and also as discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the elements regarding the acquiring are also recited at a high level of generality (i.e. as a general means of gathering data for subsequent searching) and amount to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. processor) in these steps merely represents using a generic / general-purpose computer as a tool, and not indicative of an inventive concept.  See MPEP 2106.05(f). The unmanned aerial vehicle merely represents generally linking the invention to a particular technology or field of use, which is not significantly more.  See MPEP Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), storing and retrieving information in memory (Versata; OIP Techs). Hence, these limitations do not provide an inventive concept.
Next, while identified above in Step 2A Prong One, and also as discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the elements regarding the transmitting / receiving data are also recited at a high level of generality (i.e. as a general means of transmitting data in response to the searching) and amounts to mere data transmitting, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. processor) and other machinery (i.e. unmanned aerial vehicle) in these steps merely represents using a generic / general-purpose computer as a tool and other machinery in its ordinary capacity, and not indicative of an inventive concept.  See MPEP 2106.05(f). The unmanned aerial vehicle merely represents generally linking the invention to a particular technology or field of use, which is not significantly more.  See MPEP 2106.05(h). Furthermore, these transmitting / receiving instruction data steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). Also, see the Applicant’s specification ¶[0086-87], ¶[0097] describing the element of transmitting instruction data to the unmanned aerial vehicle at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars of transmitting to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
collecting / delivering / flying / arriving are recited at a high level of generality (i.e. as a general means of transporting / fulfilling the search results for delivering the package), and amount to physically relocating an item which is an extra/post-solution activity, and amounts to generally linking the judicial exception to a particular technological environment / field of use (e.g. unmanned aerial vehicles). The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity / general linking use of the judicial exception to a field of use does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g), MPEP 2106.05(h). Also note that collecting / delivering / flying / arriving are not transformations that would represent a particular transformation that is significantly more, since the nature of the transformations don not involve the use of chemical substances or physical acts, do not apply to a particular article, do not result in a different function or use, are an extra-solution / post-solution activity to the searching, and changing the location of an item does not satisfy a particular transformation that is significantly more. See MPEP 2106.05(c). The unmanned aerial vehicle and flying merely represents generally linking the invention to a particular technology or field of use, which is also not significantly more. See MPEP 2106.05(h). Furthermore, see the Applicant’s specification background ¶[0002] describing using unmanned aerial vehicles for delivery of items as having been known at the time of the invention, demonstrating the well-understood, routine, conventional nature of these additional elements. Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding transmitting / receiving notifications are also recited at a high level of generality (i.e. as a general means of transmitting / receiving data) and amount to mere receiving and transmitting data, which are forms of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. processor) and unmanned aerial vehicle in these steps merely represents using a generic / general-purpose computer and other machinery as a tool, Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). Also, see the Applicant’s specification ¶[0101], ¶[0104-105] describing the additional element of transmitting and receiving notifications at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the technical particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the detection and GNSS sensor group are recited at a high level of generality (i.e. as a general means of gathering data for subsequent determination of destination arrival), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer component (i.e. GNSS sensor group) in these steps merely represents using a generic / general purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). See the van Cruyningen publication (US 2015/0353196 A1) that details it is well-known for an unmanned aerial vehicle to use GPS sensors for normal navigation and flight (van Cruyningen ¶[0033]). See the Barton publication “Fundamentals of Small Unmanned Aircraft Flight” (2012) that details GPS is typically used to provide the position and velocity for a UAV (Barton pg. 134-135 ‘Global Positioning System’ section. Also, see the Applicant’s specification ¶[0099] describing the additional element of using GPS sensors detecting location with navigation at such a high level that indicates this additional element is sufficiently well-known 
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the changing are recited at a high level of generality (i.e. as a general means of recording / updating data), and amount to mere electronic record keeping / recording data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. processor) in these steps merely represents using a generic / general-purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). The unmanned aerial vehicle merely represents generally linking the invention to a particular technology or field of use, which is not a practical application or an inventive concept.  See MPEP 2106.05(h). Furthermore, these changing steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. record keeping, data storage) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular electronic record keeping (Alice), storing and retrieving information in memory (Versata; OIP Techs). Hence, these features do not provide an inventive concept / significantly more.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities / mental processes ‘applied’ by generic / general purpose computers and other machinery in its ordinary capacity,  generally ‘applied’ to a field of use (unmanned aerial vehicles), and using general computer components in extra-solution capacities such as data gathering / data transmission. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment.  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. resource planning, identifying which delivery resource to assign to collect and deliver a package), that is tangentially associated with a technology element (e.g. unmanned aerial vehicles, satellite location services), rather than solving a technology based problem.  See MPEP 2106.05(a). The claims do not improve the 
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1, 3, 12, 14, 15, 16 and further considering the addition of dependent claims 4-11, 17. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014); and an unmanned aerial vehicle performing in its ordinary capacity for other tasks, see MPEP 2106.05(f); and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). With respect to the dependent claims:
Dependent claim 4: The acquiring limitations are further directed to methods of organizing human activities / mental processes as described in the independent claims. The recitation of the processor is recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer, which is not a practical application or significantly more.  Note that the acquiring limitations are recited at a high level of generality and also amount to mere data gathering, which is a form of extra-solution activity that does not provide integration into a practical application or an inventive concept. Furthermore, these acquiring steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, using the Internet to gather data (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), storing and retrieving information in memory (Versata; OIP Techs). For these reasons, and the reasons described above with respect to the independent claims, the judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claims 5-6, and 11: The acquiring and searching limitations are further directed to methods of organizing human activities / mental processes as described in the independent claims. The recitation of the processor is recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer, which is not a practical application or significantly more. Note that the acquiring limitations are recited at a high level of generality and also amount to mere data gathering, which is a form of extra-solution activity that does not provide integration into a practical application or an inventive concept. Furthermore, these acquiring steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, using the Internet to gather data (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), storing and retrieving information in memory (Versata; OIP Techs). For these reasons, and the reasons described above with respect to the independent claims, the judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claims 7-8: The instructing when a plurality of unmanned vehicles are retrieved limitations are further directed to methods of organizing human activities (i.e. managing personal behavior, following rules or instructions) as described in the independent claim. The recitation of the processor is recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer, which is not a practical application or significantly more. Reciting unmanned aerial vehicles merely ‘applies’ the claims to a field of use (unmanned aerial vehicles), which is also not a practical application or significantly more. In addition, note that these instructing limitations are recited at a high level of generality and amount to mere transmitting data, which is a form of extra-solution activity that does not provide integration into a practical application or an inventive concept. Furthermore, these instructing steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular transmitting data over a network (Symantec), sending messages over a OIP Techs), a computer receives and sends information over a network (buySAFE). For these reasons, and the reasons described above with respect to the independent claims, the judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 9: The instructing an unmanned aerial vehicle selected by the requestor to collect and deliver the package is further directed to methods of organizing human activities (i.e. managing personal behavior, following rules or instructions) as described in the independent claim. The recitation of the processor is recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer, which is not a practical application or significantly more. Reciting an unmanned aerial vehicle merely ‘applies’ the claims to a field of use (unmanned aerial vehicles), which is also not a practical application or significantly more. Note that the instructing limitation is also recited at a high level of generality and also amounts to mere transmitting data, which is a form of extra-solution activity that does not provide integration into a practical application or an inventive concept. Furthermore, this instructing step is also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). Next, the limitation to present a list of unmanned aerial vehicles to a requester who has requested collection and delivery of the package is an additional element, recited at a high level of generality and amounts to mere outputting data, which is a form of insignificant extra-solution activity that does not provide integration into a practical application or an inventive concept. The use of the processor in these steps merely represents using a generic / general purpose computer as a tool, and not indicative of a practical application or an inventive concept. Furthermore, presenting here represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular presenting offers and gathering statistics (OIP Techs). Next, the limitation to receive a selection by the requester from the list is an additional element, recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity that does not provide integration into a practical application an inventive concept. The use receiving here represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), recording a customer’s order (Apple), presenting offers and gathering statistics (OIP Techs). For these reasons, and the reasons described above with respect to the independent claims, the judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 10: The limitations wherein each of the plurality of unmanned aerial vehicles is to be rent by an owner of the each of the plurality of unmanned aerial vehicles to a requester who requests collection and delivery of the package merely narrow the previously recited abstract idea limitations. The acquiring limitations are further directed to methods of organizing human activities / mental processes as described in the independent claims. The recitation of the processor is recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer, which is not a practical application or significantly more.  Note the acquiring limitations are recited at a high level of generality and amount to mere data gathering, which is a form of extra-solution activity that does not provide integration into a practical application or an inventive concept. Furthermore, these acquiring steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, using the Internet to gather data (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), storing and retrieving information in memory (Versata; OIP Techs). For these reasons, and the reasons described above with respect to the independent claims, the judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 17: The limitation wherein the unmanned aerial vehicles obtains a direction using a geomagnetic sensor represents an additional element, recited at a high level of detail and amounts to mere data gathering which is a form of extra-solution activity that does not provide integration 
Therefore claims 1, 3, 12, 14, 15, 16, and the dependent claims 4-11, 17 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1, 3-12, and 14-17 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4-5, 12, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2017/0160735 A1 to Mikan et al. in view of US patent application publication 2014/0032034 A1 to Raptopoulos et al. in view of US patent publication 9,764,836 B1 to Elzinga et al. in view of US patent publication 8,234,068 B1 to Young et al. in view of US patent application publication 2015/0120094 A1 to Kimchi et al. 
Claim 1:
	Mikan, as shown, teaches the following:
A logistics system, comprising at least, one processor and a plurality of unmanned aerial vehicles, the at least one processor configured to: 
acquire wait location information on a wait location of each of the plurality of unmanned aerial vehicles (Mikan Fig 2, ¶[0033], ¶[0036], ¶[0038], ¶[0040] details obtaining drone nesting location information, drone warehouse information, inactive drone inventory nearby, host vehicle information, and the drone current locations of a plurality of drones); 
acquire remaining amount information on a remaining amount of energy stored in a battery or fuel of each of the plurality of unmanned aerial vehicles (Mikan ¶[0036], ¶[0043], claim 7 details obtaining the battery level in the drones); 
acquire package information on a collection destination and delivery destination of a package (Mikan Fig 2, ¶[0016], ¶[0023], ¶[0033], ¶[0049] details obtaining the delivery item / package details including collection / pickup and destination locations); 
search for an unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for delivering the package collected at the collection destination to the delivery destination based on the wait location information and remaining amount information on each of the plurality of unmanned aerial vehicles and the package information (Mikan ¶[0022-23], ¶[0033], ¶[0036], ¶[0050], ¶[0052] details analyzing package pickup / departure and destination location information, nesting locations and 
transmit data to the unmanned aerial vehicle, the data being an instruction to collect and deliver the package (Mikan ¶[0016], ¶[0033], ¶[0050], ¶[0052] details transmitting instructions to the drone to collect the item from the departure location and deliver it to its destination),
wherein the unmanned aerial vehicle is retrieved as a result of the search (Mikan ¶[0033], ¶[0036] details selecting the appropriate drone based on the analyzed information available and transmitting instructions to that selected drone);
With respect to the following:
wherein the unmanned aerial vehicle receives the data, collects the package at a collection destination, and transmits a collection complete notification to the processor;
Mikan, as shown in ¶[0018], ¶[0036] details a drone receiving instructions for delivery and the drone picking up objects at the appropriate nesting / collection location, but does not explicitly state transmitting a collection complete notification to the processor.  However, Raptopoulos teaches this remaining limitation, with the UAV receiving instructions from the logistics system network to proceed to a waypoint and collect / picking-up a package, picking up the package; and throughout the process every n-seconds the UAV notifying the logistics system with UAV status / state information including location, velocity, load, package status, destination, battery / fuel information, and repeated instructions back to the logistics system network; noting that transmitting the current location, load and package status (i.e. a load or package is present) represents notification to the system that collection was complete (Raptopoulos ¶[0036], ¶[0043-44], ¶[0093-94], ¶[0097], ¶[0119]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the unmanned aerial vehicle receives the data, collects the package at a collection destination, and transmits a collection complete notification to the processor as taught by Raptopoulos with the teachings of Mikan, with the motivation of a “scalable method of transportation [that] would reduce the demand on road infrastructure” (Raptopoulos ¶[0032]).  In addition, it would have been obvious to one of KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Raptopoulos (of Mikan in view of Raptopoulos) also teaches the following:
wherein the unmanned aerial vehicle determines, based on a result of a detection by a GNSS sensor group, whether the unmanned aerial vehicle has arrived at a collection destination (Raptopoulos ¶[0119], ¶[0041-42], ¶[0070-71], ¶[0093] details the UAV uses GPS, GLONASS, GNSS for autonomous navigation between any two geolocations, locations for waypoints are provided as GPS coordinates by the system, the UAV determining when it reaches its waypoint, and a waypoint may include picking up the package from a ground station, i.e. collection destination);
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the unmanned aerial vehicle determines, based on a result of a detection by a GNSS sensor group, whether the unmanned aerial vehicle has arrived at a collection destination as taught by Raptopoulos in the system of Mikan (in view of Raptopoulos), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	With respect to the following:
receive the collection complete notification and change a state of the unmanned aerial vehicle to delivering;
is present), destination, and repeated instructions every n-seconds, and the UAV collecting the package (i.e. sending / receiving a collection complete notification); and in ¶[0047], ¶[0097], ¶[0107] further details the collected data received from the UAV regarding the UAV and package is logged and kept track (i.e. changed) in the logistics system vehicle tracking module and database, but does not explicitly state the data may include a state of the unmanned aerial vehicle of ‘delivering’.  However, Elzinga teaches this remaining limitation, such that the continuous feed of status / state data communicated by the UAV to the system (which is logged / changed in the system, per Raptopoulos above) may include current direction of travel information such as “leaving for delivery” (i.e. a state of the unmanned aerial vehicle of delivering) (Elzinga col 13 ln 39-47). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a state of the unmanned aerial vehicle of delivering as taught by Elzinga with the teachings of Mikan in view of Raptopoulos, with the motivation of using an unmanned aerial vehicle as “an expedient and energy-efficient vehicle for transporting products ordered by an end consumer” (Elzinga col 1 ln 15-18).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a state of the unmanned aerial vehicle of delivering as taught by Elzinga in the system of Mikan in view of Raptopoulos, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Raptopoulos (of Mikan in view of Raptopoulos in view of Elzinga) also teaches the following:
wherein the unmanned aerial vehicle delivers the package, begins to fly to the wait location, and transmits a delivery completion notification to the processor (Raptopoulos ¶[0043-44], ¶[0093], ¶[0097], ¶[0120] details the UAV delivering the package at the drop-off location and flying to an instructed last waypoint which may be a holding area; and throughout the process every n-seconds the UAV notifying the logistics system with location, velocity, load, package status, destination, battery / fuel information, and repeated instructions back to the logistics system network; noting that transmitting the current location (i.e. delivery location), load, package status (i.e. a load or package is not present), and destination (i.e. last waypoint / holding area) represents notification to the system that delivery was complete);
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the unmanned aerial vehicle delivers the package, begins to fly to the wait location, and transmits a delivery completion notification to the processor as taught by Raptopoulos in the system of Mikan (in view of Raptopoulos in view of Elzinga), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	With respect to the following:
receive the delivery complete notification and change the state of the unmanned aerial vehicle to returning);
Raptopoulos (of Mikan in view of Raptopoulos in view of Elzinga), ¶[0014], ¶[0043-44], ¶[0093-94], ¶[0120] details the logistics system receiving status information from the UAV regarding its location, load, package status (e.g. a load or package is not present), destination (e.g. last waypoint), and repeated instructions every n-seconds, and the UAV delivering the package (i.e. sending / receiving a delivery complete notification), and that the destination may also be to return to the starting location (i.e. returning); and ¶[0047], ¶[0097], ¶[0107] further details the collected data received from the UAV and package is logged and kept track (i.e. changed) in the logistics system vehicle tracking module and database, but does not explicitly state the data includes a state of the unmanned aerial vehicle to ‘returning’.  However, Elzinga teaches this remaining limitation, such that the continuous feed of status / state data communicated by the UAV to the system (which is logged / changed in the system, per Raptopoulos above) may include current direction of travel information such as “returning to FC from delivery” (i.e. a state of the unmanned aerial vehicle of returning) (Elzinga col 13 ln 39-47). 
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Raptopoulos (of Mikan in view of Raptopoulos in view of Elzinga) also teaches the following:
wherein the unmanned aerial vehicle arrives at the wait location and transmits a return completion notification to the processor (Raptopoulos ¶[0043-44], ¶[0093], ¶[0097], ¶[0120] details the UAV hovering at an instructed last waypoint which may be a holding area and may also be the starting location; and throughout the process every n-seconds the UAV notifying the logistics system with location, velocity, load, package status, destination, battery / fuel information, and repeated instructions back to the logistics system network; noting that transmitting the current location (i.e. last waypoint), velocity, and destination (i.e. last waypoint / holding area, also the starting location) represents notification to the system that the UAV has returned);
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the unmanned aerial vehicle arrives at the wait location and transmits a return completion notification to the processor as taught by Raptopoulos in the system of Mikan (in view of Raptopoulos in view of Elzinga), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
With respect to the following:
receive the return complete notification and change the state of the unmanned aerial vehicle to waiting;

It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a state of the unmanned aerial vehicle of waiting as taught by Elzinga in the system of Mikan in view of Raptopoulos (in view of Elzinga), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Mikan (in view of Raptopoulos in view of Elzinga) also teaches the following:
wherein the collection destination and the destination are locations different from the wait location of each of the plurality of unmanned aerial vehicles (Mikan Fig 3-4, ¶[0037], ¶[0045] details that the UAVs may wait for its next order at a nesting location, different than departure / collection and destination locations),
With respect to the following:
wherein the at least one processor is configured to:
determine a first consumption amount of energy stored in a battery or fuel for flying from the wait location to the collection destination and from the delivery 
determine a second consumption amount of energy stored in the battery or fuel for flying from the collection destination to the delivery destination under a state in which the package is loaded into each of the plurality of unmanned aerial vehicles, and
Mikan, as shown in Fig 2, ¶[0023], ¶[0033], ¶[0036-38], ¶[0045], ¶[0050] details determining flight plan routes for potential unmanned aerial vehicles for a delivery between waypoints which begin at the UAV current nearby nesting location / warehouse location / wait location and fly to the collection location to obtain the package (not loaded waypoint segment) (Mikan Fig 2, ¶[0023], ¶[0033], ¶[0045]), fly to the delivery destination (loaded waypoint segment) (Mikan ¶[0037], ¶[0033]), and fly back to the departure / nesting location (not loaded waypoint segment) (Mikan ¶[0037], ¶[0045], ¶[0050]); and selecting the UAV and flight plan routes based on the distances between waypoints, UAV weight and the package weight, and power / fuel level, i.e. energy stored in the battery or fuel (Mikan ¶[0004], ¶[0016], ¶[0038]) but does not explicitly state determining a first consumption amount for the individual segments when unloaded between waypoints, and determining a second consumption amount for the individual segment when loaded between waypoints.  However, Young teaches these remaining limitations, determining each UAV fuel consumption estimate amount between waypoints in the UAV flight plans based on the UAV weight, cargo weight, and fuel weight stored in the UAV, i.e. first consumption amount (not loaded waypoint segments) and second consumption amount (loaded waypoint segment) (Young Fig 1, col 4 ln 9-10, col 5 ln 55 through col 6 ln 5, col 14 ln 13-22 and waypoint leg consumption amounts when the cargo / package is not loaded may be added together to obtain a first consumption amount since this is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007)). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the processor is configured to determine the first consumption amount of energy stored in a battery or fuel for flying between waypoints when the package is not loaded; and 
With respect to the following:
search for an unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for flying from the wait location to the collection destination, collecting the package, delivering the package to the delivery destination, and returning to the wait location based on the first consumption amount and second consumption amount on each of the plurality of unmanned aerial vehicles.
Mikan, as shown in Fig 4, ¶[0033], ¶[0035-38], ¶[0045] details searching for an unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for performing the delivery, and that the delivery flight plan includes flying from the nesting / wait location to the collection destination, collecting the package, delivering the package to the delivery destination, and returning to the nesting / wait location; but does not explicitly state (1) searching is based on a consumption amount on each of the plurality of unmanned aerial vehicles; and the (2) consumption amount includes the first consumption amount and the second consumption amount.
Regarding (1) searching is based on a consumption amount on each of the plurality of unmanned aerial vehicles, Kimchi teaches this remaining limitation selecting a UAV and power module of a plurality of UAVs based on satisfying the estimated power requirement and power consumption of the UAV to perform the delivery (i.e. consumption amount), and consider whether the UAV power available (i.e. remaining amount of energy stored) exceeds the power requirement estimates (Kimchi ¶[0038], ¶[0116-119], ¶[0123]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include searching for an unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for delivering the package based on the consumption amount as taught by Kimchi with the teachings of Mikan in view of Raptopoulos in view of Elzinga in view of Young, with the motivation to “autonomously deliver items of inventory to various delivery locations” (Kimchi ¶[0020]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include searching KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007)).
Regarding (2) the consumption amount includes the first consumption amount and the second consumption amount, Kimchi, as shown above in ¶[0038], ¶[0116-119], ¶[0123], details searching is based on a power requirement estimate and power consumption of the UAV to perform the delivery, and ¶[0116] also details that the requirement is based on the delivery segments, but does not explicitly state that the power consumption amount may be represented as a first consumption amount and a second consumption amount.  However Young (also shown in the rejection above) teaches this remaining limitation, estimating each UAV fuel consumption amount between waypoints in flight plan segments, i.e. first consumption amount (not loaded waypoint segments from wait location to collection location and destination to wait location, per Mikan) and second consumption amount (loaded waypoint segment from collection location to destination location, per Mikan) (Young Fig 1, col 4 ln 9-10, col 5 ln 55 through col 6 ln 5, col 14 ln 13-22). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the first consumption amount and second consumption amount of Young for the consumption amount of Kimchi (of Mikan in view of Raptopoulos in view of Elzinga in view of Young in view of Kimchi). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 4:
	Mikan in view of Raptopoulos in view of Elzinga in view of Young in view of Kimchi, as shown above, teach the limitations of claim 1.  Kimchi also teaches the following:
wherein the at least one processor is configured to: acquire aerial vehicle weight information on a weight of each of the plurality of the unmanned aerial vehicles (Kimchi ¶[0116] details obtaining the weight of the considered UAVs); 
acquire package weight information on a weight of the package (Kimchi ¶[0115-116] details obtaining the weight of the ordered item),
It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the at least one processor is configured to: acquire aerial vehicle weight information on a weight of each of the plurality of the unmanned aerial vehicles; acquire package weight information on a weight of the package as taught by Kimchi in the system of Mikan in view of Raptopoulos in view of Elzinga in view of Young (in view of Kimchi), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007)).
Young (of Mikan in view of Raptopoulos in view of Elzinga in view of Young in view of Kimchi) also teaches the following: 
acquire the first consumption amount information on each of the plurality of unmanned aerial vehicles based on the aerial vehicle weight information on the each of the plurality of unmanned aerial vehicles (Young Fig 1, col 4 ln 9-10, col 5 ln 55 through col 6 ln 5, col 14 ln 13-22 details determining consumption amount information for a UAV flight plan segment between waypoints based on the aircraft weight), and 
acquire the second consumption amount information based on the aerial vehicle weight information on each of the plurality of unmanned aerial vehicles and the package weight information (Young Fig 1, col 4 ln 9-10, col 5 ln 55 through col 6 ln 5, col 14 ln 13-22 details determining consumption amount information for a UAV flight plan segment between waypoints based on the aircraft weight and cargo weight).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include acquiring the first consumption amount information on each of the plurality of unmanned aerial vehicles based on the aerial vehicle weight information on the each of the plurality of unmanned aerial vehicles, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007)).
Claim 5:
Mikan in view of Raptopoulos in view of Elzinga in view of Young in view of Kimchi, as shown above, teaches the limitations of claim 1.  Mikan also teaches the following:
wherein the at least one processor is configured to: acquire current position information on a current position of an unmanned aerial vehicle in flight among the plurality of unmanned aerial vehicles (Mikan ¶[0036], ¶[0040], ¶[0050] details obtaining the global position data and current location of the drones), and 
search for, when there is an unmanned aerial vehicle on the way back to the wait location alter completing delivery of another package, an unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for flying from the current position to the collection destination, collecting the package, and delivering the collected package to the delivery destination based on the current position information on the unmanned aerial vehicle (Mikan ¶[0022-23], ¶[0033], ¶[0050], ¶[0052] details analyzing package pickup / departure and destination location information, nesting locations and host vehicles, and the plurality of drone battery levels to identify a drone for the delivery including a drone that has already made the delivery and is on its way back to the nesting location / departure location, per ¶[0050]).
Claim 12:
	Claim 12 recites substantially similar limitations as claim 1 and therefore claim 12 is rejected under the same rationale and reasoning presented above for claim 1.
Claim 14:

A logistics system, comprising at least, one processor and a plurality of unmanned aerial vehicles, the at least one processor configured to: 
acquire wait location information on a wait location of each of a plurality of unmanned aerial vehicles (Mikan Fig 2, ¶[0033], ¶[0036], ¶[0038], ¶[0040] details obtaining drone nesting location information, drone warehouse information, inactive drone inventory nearby, host vehicle information, and the drone current locations of a plurality of drones); 
acquire remaining amount information on a remaining amount of an energy stored in a battery or fuel of each of the plurality of unmanned aerial vehicles (Mikan ¶[0036], ¶[0043], claim 7 details obtaining the battery level in the drones); 
acquire package information on a collection destination and delivery destination of a package (Mikan Fig 2, ¶[0016], ¶[0023], ¶[0033], ¶[0049] details obtaining the delivery item / package details including collection / pickup and destination locations); 
search for an unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for delivering the package collected at the collection destination to the delivery destination based on the wait location information and remaining amount information on each of the plurality of unmanned aerial vehicles and the package information (Mikan ¶[0022-23], ¶[0033], ¶[0036], ¶[0050], ¶[0052] details analyzing package pickup / departure and destination location information, nesting locations and host vehicles, and the plurality of drone battery levels to identify a drone for the delivery); and 
transmit data to the unmanned aerial vehicle the data being an instruction to collect and deliver the package (Mikan ¶[0016], ¶[0050], ¶[0052] details transmitting instructions to the drone to collect the item from the departure location and deliver it to its destination),
wherein the unmanned aerial vehicle is retrieved as a result of the search (Mikan ¶[0033], ¶[0036] details selecting the appropriate drone based on the analyzed information available and transmitting instructions to that selected drone);
With respect to the following:
wherein the unmanned aerial vehicle receives the data, collects the package at a collection destination, and transmits a collection complete notification to the processor;
Mikan, as shown in ¶[0018], ¶[0036] details a drone receiving instructions for delivery and the drone picking up objects at the appropriate nesting / collection location, but does not explicitly state transmitting a collection complete notification to the processor.  However, Raptopoulos teaches this remaining limitation, with the UAV receiving instructions from the logistics system network to proceed to a waypoint and collect / picking-up a package, picking up the package; and throughout the process every n-seconds the UAV notifying the logistics system with UAV status / state information including location, velocity, load, package status, destination, battery / fuel information, and repeated instructions back to the logistics system network; noting that transmitting the current location, load and package status (i.e. a load or package is present) represents notification to the system that collection was complete (Raptopoulos ¶[0036], ¶[0043-44], ¶[0093-94], ¶[0097], ¶[0119]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the unmanned aerial vehicle receives the data, collects the package at a collection destination, and transmits a collection complete notification to the processor as taught by Raptopoulos with the teachings of Mikan, with the motivation of a “scalable method of transportation [that] would reduce the demand on road infrastructure” (Raptopoulos ¶[0032]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the unmanned aerial vehicle receives the data, collects the package at a collection destination, and transmits a collection complete notification to the processor as taught by Raptopoulos in the system of Mikan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Raptopoulos (of Mikan in view of Raptopoulos) also teaches the following:
wherein the unmanned aerial vehicle determines, based on a result of a detection by a GNSS sensor group, whether the unmanned aerial vehicle 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the unmanned aerial vehicle determines, based on a result of a detection by a GNSS sensor group, whether the unmanned aerial vehicle has arrived at a collection destination as taught by Raptopoulos in the system of Mikan (in view of Raptopoulos), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	With respect to the following:
receive the collection complete notification and change a state of the unmanned aerial vehicle to delivering;
Raptopoulos (of Mikan in view of Raptopoulos), as shown in ¶[0014], ¶[0043-44], ¶[0094], ¶[0119] details the logistics system receiving status information communicated from the UAV regarding its location, load, package status (e.g. a load or package is present), destination, and repeated instructions every n-seconds, and the UAV collecting the package (i.e. sending / receiving a collection complete notification); and in ¶[0047], ¶[0097], ¶[0107] further details the collected data received from the UAV regarding the UAV and package is logged and kept track (i.e. changed) in the logistics system vehicle tracking module and database, but does not explicitly state the data may include a state of the unmanned aerial vehicle of ‘delivering’.  However, Elzinga teaches this remaining limitation, such that the continuous feed of status / state data communicated by the UAV to the system (which is logged / changed in the system, per Raptopoulos above) may include current direction of travel information such as “leaving for delivery” (i.e. a state of the unmanned aerial vehicle of delivering) (Elzinga col 13 ln 39-47). 
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Raptopoulos (of Mikan in view of Raptopoulos in view of Elzinga) also teaches the following:
wherein the unmanned aerial vehicle delivers the package, begins to fly to the wait location, and transmits a delivery completion notification to the processor (Raptopoulos ¶[0043-44], ¶[0093], ¶[0097], ¶[0120] details the UAV delivering the package at the drop-off location and flying to an instructed last waypoint which may be a holding area; and throughout the process every n-seconds the UAV notifying the logistics system with location, velocity, load, package status, destination, battery / fuel information, and repeated instructions back to the logistics system network; noting that transmitting the current location (i.e. delivery location), load, package status (i.e. a load or package is not present), and destination (i.e. last waypoint / holding area) represents notification to the system that delivery was complete);
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the unmanned aerial vehicle delivers the package, begins to fly to the wait location, and transmits a delivery completion notification to the processor as taught by Raptopoulos in the system of Mikan (in view of Raptopoulos in view of Elzinga), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	With respect to the following:
receive the delivery complete notification and change the state of the unmanned aerial vehicle to returning);
Raptopoulos (of Mikan in view of Raptopoulos in view of Elzinga), ¶[0014], ¶[0043-44], ¶[0093-94], ¶[0120] details the logistics system receiving status information from the UAV regarding its location, load, package status (e.g. a load or package is not present), destination (e.g. last waypoint), and repeated instructions every n-seconds, and the UAV delivering the package (i.e. sending / receiving a delivery complete notification), and that the destination may also be to return to the starting location (i.e. returning); and ¶[0047], ¶[0097], ¶[0107] further details the collected data received from the UAV and package is logged and kept track (i.e. changed) in the logistics system vehicle tracking module and database, but does not explicitly state the data includes a state of the unmanned aerial vehicle to ‘returning’.  However, Elzinga teaches this remaining limitation, such that the continuous feed of state / status data communicated by the UAV to the system (which is logged / changed in the system, per Raptopoulos above) may include current direction of travel information such as “returning to FC from delivery” (i.e. a state of the unmanned aerial vehicle of returning) (Elzinga col 13 ln 39-47). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a state of the unmanned aerial vehicle of returning as taught by Elzinga in the system of Mikan in view of Raptopoulos (in view of Elzinga), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Raptopoulos (of Mikan in view of Raptopoulos in view of Elzinga) also teaches the following:
wherein the unmanned aerial vehicle arrives at the wait location and transmits a return completion notification to the processor (Raptopoulos ¶[0043-44], ¶[0093], ¶[0097], ¶[0120] details the UAV hovering at an instructed last waypoint which may be a holding area and may also be the starting location; and throughout the location, velocity, load, package status, destination, battery / fuel information, and repeated instructions back to the logistics system network; noting that transmitting the current location (i.e. last waypoint), velocity, and destination (i.e. last waypoint / holding area, also the starting location) represents notification to the system that the UAV has returned);
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the unmanned aerial vehicle arrives at the wait location and transmits a return completion notification to the processor as taught by Raptopoulos in the system of Mikan (in view of Raptopoulos in view of Elzinga), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
With respect to the following:
receive the return complete notification and change the state of the unmanned aerial vehicle to waiting;
Raptopoulos, as shown in ¶[0044], ¶[0093-94], ¶[0120] details the logistics system receiving status information from the UAV regarding its location (e.g. last waypoint), load, package status, destination (e.g. last waypoint), and repeated instructions every n-seconds; and the UAV completed its delivery having navigated to an instructed last waypoint which may also be the starting location and is hovering awaiting instructions (i.e. sending / receiving the return complete notification); and ¶[0047], ¶[0097], ¶[0107] further details the collected data received from the UAV and package is logged and kept track (i.e. changed) in the logistics system vehicle tracking module and database, but does not explicitly state the data includes a state of the unmanned aerial vehicle to ‘waiting’.  However, Elzinga teaches this remaining limitation, such that the status / state data communicated by the UAV to the system (which is logged / changed in the system, per Raptopoulos above) may include notification that the hovering UAV has landed on the fulfillment center conveyance to await being transported back into the fulfillment center (i.e. a state of the unmanned aerial vehicle of waiting) (Elzinga abstract, col 10 ln 36-65, col 6). 
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Mikan (in view of Raptopoulos in view of Elzinga) also teaches the following:
wherein the collection destination is the wait location of each of the plurality of unmanned aerial vehicles (Mikan Fig 2, ¶[0033] details both the UAVs and the products to be delivered may be located at the same warehouse departure location, e.g. Warehouse 1, Warehouse 2),
wherein the delivery destination is a location different from the wait location of each of the plurality of unmanned aerial vehicles (Mikan ¶[0022-23] details flying from a departure location where the object is picked up to an intended destination and then back to the departure location),
With respect to the following:
wherein the at least one processor is configured to:
determine a first consumption amount of energy stored in the battery or fuel for flying from the delivery destination to the wait location under a state in which the package is not loaded into each of the plurality of unmanned aerial vehicles;
determine a second consumption amount of energy stored in the battery or fuel for flying from the wait location serving as the collection location to the delivery destination under a state in which the package is loaded into each of the plurality of unmanned aerial vehicles, and
Mikan, as shown in Fig 2, ¶[0022-23], ¶[0033], ¶[0038], ¶[0050] details calculating flight plan routes for potential unmanned aerial vehicles for a delivery between waypoints which may include beginning at a warehouse location / wait location (e.g. Warehouse 1 or Warehouse 2) of both the UAV and product / package and flying to the delivery destination deliver the package (loaded waypoint 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the processor is configured to determine the first consumption amount of energy stored in a battery or fuel for flying between waypoints when the package is not loaded; and determine the second consumption amount of energy stored in a battery or fuel for flying between waypoints when the package is loaded as taught by Young with the teachings of Mikan in view of Raptopoulos in view of Elzinga, with the motivation “To enhance the survivability of Unmanned Aerial Vehicles” (Young col 1 ln 30-33).  
	With respect to the following:
search for an unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for delivering the package by collecting the package, flying from the wait location serving as the collection location to the delivery destination, and returning to the wait location based on the first consumption amount and the second consumption amount on each of the plurality of unmanned aerial vehicles.
Mikan, as shown in in Fig 2, ¶[0022-23], ¶[0038], ¶[0050] details searching for an unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for performing the delivery, and that the delivery flight plan includes collecting the package, flying from the wait location serving as the collection location to the delivery destination, and returning to the wait location; but does not explicitly state (1) searching is based on a consumption amount on each of the plurality of unmanned aerial 
Regarding (1) searching is based on a consumption amount on each of the plurality of unmanned aerial vehicles, Kimchi teaches this remaining limitation searching and selecting a UAV and power module of a plurality of UAVs based on satisfying the estimated power requirement and power consumption of the UAV to perform the delivery (i.e. consumption amount), and consider whether the UAV power available in the power module (i.e. remaining amount of energy stored) exceeds the power requirement estimates (Kimchi ¶[0038], ¶[0116-119], ¶[0123]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include searching for an unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for delivering the package based on the consumption amount as taught by Kimchi with the teachings of Mikan in view of Raptopoulos in view of Elzinga in view of Young, with the motivation to “autonomously deliver items of inventory to various delivery locations” (Kimchi ¶[0020]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include searching for an unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for delivering the package based on the consumption amount as taught by Kimchi in the system of Mikan in view of Raptopoulos in view of Elzinga in view of Young, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Regarding (2) the consumption amount includes the first consumption amount and the second consumption amount, Kimchi, as shown above in ¶[0038], ¶[0116-119], ¶[0123] details searching for the UAV is based on a power requirement estimate and power consumption of the UAV to perform the delivery, and ¶[0116] also details that the requirement is based on the flight delivery segments, but does not explicitly state that the power consumption amount may be represented as a first consumption amount and a second consumption amount.  However Young teaches this remaining limitation, estimating each UAV fuel consumption amount between waypoints in flight plan segments, i.e. first consumption amount (not loaded waypoint segment from wait / collection location to destination location, per Mikan KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 16:
	Claim 16 recites substantially similar limitations as claim 14 and therefore claim 16 is rejected under the same rationale and reasoning presented above for claim 14.
Claim 17:
	Mikan in view of Raptopoulos in view of Elzinga in view of Kimchi in view of Young, as shown above, teach the limitations of claim 1.  Raptopoulos also teaches the following:
wherein the unmanned aerial vehicles obtains a direction using a geomagnetic sensor (Raptopoulos ¶[0041-42] details the UAV performing its navigation using magnometers and magnetometers).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the unmanned aerial vehicles obtains a direction using a geomagnetic sensor as taught by Raptopoulos in the system of Mikan (in view of Raptopoulos in view of Elzinga in view of Young in view of Kimchi), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2017/0160735 A1 to Mikan et al. in view of US patent application publication .
Claim 3:
Mikan, as shown, teaches the following:
A logistics system, comprising at least, one processor and a plurality of unmanned aerial vehicles, the at least one processor configured to: 
acquire wait location information on a wait location of each of the plurality of unmanned aerial vehicles (Mikan Fig 2, ¶[0033], ¶[0036], ¶[0038], ¶[0040] details obtaining drone nesting location information, drone warehouse information, inactive drone inventory nearby, host vehicle information, and the drone current locations of a plurality of drones); 
acquire remaining amount information on a remaining amount of an energy stored in a battery or fuel of each of the plurality of unmanned aerial vehicles (Mikan ¶[0036], ¶[0043], claim 7 details obtaining the battery level in the drones); 
acquire package information on a collection destination and delivery destination of a package (Mikan Fig 2, ¶[0016], ¶[0023], ¶[0033], ¶[0049] details obtaining the delivery item / package details including collection / pickup and destination locations); 
search for an unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for delivering the package collected at the collection destination to the delivery destination based on the wait location information and remaining amount information on each of the plurality of unmanned aerial vehicles and the package information (Mikan ¶[0022-23], ¶[0033], ¶[0036], ¶[0050], ¶[0052] details analyzing package pickup / departure and destination location information, nesting locations and host vehicles, and the plurality of drone battery levels to identify a drone for the delivery); and 
transmit data to the unmanned aerial vehicle, the data being an instruction to collect and deliver the package (Mikan ¶[0016], ¶[0050], ¶[0052] details transmitting instructions to the drone to collect the item from the departure location and deliver it to its destination),
wherein the unmanned aerial vehicle is retrieved as a result of the search (Mikan ¶[0033], ¶[0036] details selecting the appropriate drone based on the analyzed information available and transmitting instructions to that selected drone);
With respect to the following:
wherein the unmanned aerial vehicle receives the data, collects the package at a collection destination, and transmits a collection complete notification to the processor;
Mikan, as shown in ¶[0018], ¶[0036] details a drone receiving instructions for delivery and the drone picking up objects at the appropriate nesting / collection location, but does not explicitly state transmitting a collection complete notification to the processor.  However, Raptopoulos teaches this remaining limitation, with the UAV receiving instructions from the logistics system network to proceed to a waypoint and collect / picking-up a package, picking up the package; and throughout the process every n-seconds the UAV notifying the logistics system with UAV status / state information including location, velocity, load, package status, destination, battery / fuel information, and repeated instructions back to the logistics system network; noting that transmitting the current location, load and package status (i.e. a load or package is present) represents notification to the system that collection was complete (Raptopoulos ¶[0036], ¶[0043-44], ¶[0093-94], ¶[0097], ¶[0119]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the unmanned aerial vehicle receives the data, collects the package at a collection destination, and transmits a collection complete notification to the processor as taught by Raptopoulos with the teachings of Mikan, with the motivation of a “scalable method of transportation [that] would reduce the demand on road infrastructure” (Raptopoulos ¶[0032]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the unmanned aerial vehicle receives the data, collects the package at a collection destination, and transmits a collection complete notification to the processor as taught by Raptopoulos in the system of Mikan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Raptopoulos (of Mikan in view of Raptopoulos) also teaches the following:
wherein the unmanned aerial vehicle determines, based on a result of a detection by a GNSS sensor group, whether the unmanned aerial vehicle has arrived at a collection destination (Raptopoulos ¶[0119], ¶[0041-42], ¶[0070-71], ¶[0093] details the UAV uses GPS, GLONASS, GNSS for autonomous navigation between any two geolocations, locations for waypoints are provided as GPS coordinates by the system, the UAV determining when it reaches its waypoint, and a waypoint may include picking up the package from a ground station, i.e. collection destination);
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the unmanned aerial vehicle determines, based on a result of a detection by a GNSS sensor group, whether the unmanned aerial vehicle has arrived at a collection destination as taught by Raptopoulos in the system of Mikan (in view of Raptopoulos), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	With respect to the following:
receive the collection complete notification and change a state of the unmanned aerial vehicle to delivering;
Raptopoulos (of Mikan in view of Raptopoulos), as shown in ¶[0014], ¶[0043-44], ¶[0094], ¶[0119] details the logistics system receiving status information communicated from the UAV regarding its location, load, package status (e.g. a load or package is present), destination, and repeated instructions every n-seconds, and the UAV collecting the package (i.e. sending / receiving a collection complete notification); and in ¶[0047], ¶[0097], ¶[0107] further details the collected data received from the UAV regarding the UAV and package is logged and kept track (i.e. changed) in the logistics system vehicle 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a state of the unmanned aerial vehicle of delivering as taught by Elzinga with the teachings of Mikan in view of Raptopoulos, with the motivation of using an unmanned aerial vehicle as “an expedient and energy-efficient vehicle for transporting products ordered by an end consumer” (Elzinga col 1 ln 15-18).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a state of the unmanned aerial vehicle of delivering as taught by Elzinga in the system of Mikan in view of Raptopoulos, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Raptopoulos (of Mikan in view of Raptopoulos in view of Elzinga) also teaches the following:
wherein the unmanned aerial vehicle delivers the package, begins to fly to the wait location, and transmits a delivery completion notification to the processor (Raptopoulos ¶[0043-44], ¶[0093], ¶[0097], ¶[0120] details the UAV delivering the package at the drop-off location and flying to an instructed last waypoint which may be a holding area; and throughout the process every n-seconds the UAV notifying the logistics system with location, velocity, load, package status, destination, battery / fuel information, and repeated instructions back to the logistics system network; noting that transmitting the current location (i.e. delivery location), load, package status (i.e. a load or package is not present), and destination (i.e. last waypoint / holding area) represents notification to the system that delivery was complete);
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	With respect to the following:
receive the delivery complete notification and change the state of the unmanned aerial vehicle to returning);
Raptopoulos (of Mikan in view of Raptopoulos in view of Elzinga), ¶[0014], ¶[0043-44], ¶[0093-94], ¶[0120] details the logistics system receiving status information from the UAV regarding its location, load, package status (e.g. a load or package is not present), destination (e.g. last waypoint), and repeated instructions every n-seconds, and the UAV delivering the package (i.e. sending / receiving a delivery complete notification), and that the destination may also be to return to the starting location (i.e. returning); and ¶[0047], ¶[0097], ¶[0107] further details the collected data received from the UAV and package is logged and kept track (i.e. changed) in the logistics system vehicle tracking module and database, but does not explicitly state the data includes a state of the unmanned aerial vehicle to ‘returning’.  However, Elzinga teaches this remaining limitation, such that the continuous feed of state / status data communicated by the UAV to the system (which is logged / changed in the system, per Raptopoulos above) may include current direction of travel information such as “returning to FC from delivery” (i.e. a state of the unmanned aerial vehicle of returning) (Elzinga col 13 ln 39-47). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a state of the unmanned aerial vehicle of returning as taught by Elzinga in the system of Mikan in view of Raptopoulos (in view of Elzinga), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Raptopoulos (of Mikan in view of Raptopoulos in view of Elzinga) also teaches the following:
wherein the unmanned aerial vehicle arrives at the wait location and transmits a return completion notification to the processor (Raptopoulos ¶[0043-44], ¶[0093], ¶[0097], ¶[0120] details the UAV hovering at an instructed last waypoint which may be a holding area and may also be the starting location; and throughout the process every n-seconds the UAV notifying the logistics system with location, velocity, load, package status, destination, battery / fuel information, and repeated instructions back to the logistics system network; noting that transmitting the current location (i.e. last waypoint), velocity, and destination (i.e. last waypoint / holding area, also the starting location) represents notification to the system that the UAV has returned);
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the unmanned aerial vehicle arrives at the wait location and transmits a return completion notification to the processor as taught by Raptopoulos in the system of Mikan (in view of Raptopoulos in view of Elzinga), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
With respect to the following:
receive the return complete notification and change the state of the unmanned aerial vehicle to waiting;
Raptopoulos, as shown in ¶[0044], ¶[0093-94], ¶[0120] details the logistics system receiving status information from the UAV regarding its location (e.g. last waypoint), load, package status, destination (e.g. last waypoint), and repeated instructions every n-seconds; and the UAV completed its delivery having navigated to an instructed last waypoint which may also be the starting location and is hovering awaiting instructions (i.e. sending / receiving the return complete notification); and ¶[0047], 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a state of the unmanned aerial vehicle of waiting as taught by Elzinga in the system of Mikan in view of Raptopoulos (in view of Elzinga), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Mikan (in view of Raptopoulos in view of Elzinga) also teaches the following:
wherein the collection destination is a location different from the wait location of each of the plurality of unmanned aerial vehicles (Mikan Fig 3-4, ¶[0018], ¶[0023], ¶[0045] details the drones / UAVs docked at nesting stations different than departure locations where items are collected for delivery), 
With respect to the following:
wherein the delivery destination is the wait location of each of the plurality of unmanned aerial vehicles, 
Mikan, as shown in ¶[0018], ¶[0045] details the drone / UAV may be docked at a nesting station, then receives further instructions to pick up different objects, and the UAV / drone returns back to a nesting location, but does not explicitly state that delivery destination of the item is back to the nesting station / wait location (i.e. pickup and retrieve back to the same wait location).  However, Kimchi teaches this limitation deploying UAV from a materials handling facility (wait location) to a storage compartment (collection location) to retrieve and return empty storage containers back to the materials handling facility, i.e. delivery destination is the wait location (Kimchi ¶[0022-23], ¶[0077], ¶[0088]). It would have been KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
	With respect to the following:
wherein the at last one processor is configured to:
determine a first consumption amount of energy stored in the battery or fuel for flying from the wait location to the collection destination under a state in which the package is not loaded into each of the plurality of unmanned aerial vehicles; 
determine a second consumption amount of energy stored in the battery or fuel for flying from the collection destination to the wait location serving as the delivery destination under a state in which the package is loaded into each of the plurality of unmanned aerial vehicles, and 
Kimchi (of Mikan in view of Raptopoulos in view of Elzinga in view of Kimchi), as shown in ¶[0022-23], ¶[0077], ¶[0088], ¶[0116-117] details evaluating potential UAVs with flight plan routes for delivery between waypoints and estimating the power requirement estimate and power consumption (gas or battery power, per Kimchi ¶[0038]) to complete the aerial delivery considering the weight of the item to be delivered; and the flight plan waypoints may begin at a materials handling facility / wait location and fly to a storage compartment at a destination to obtain the empty container / package (not loaded waypoint segment) (Kimchi ¶[0023], ¶[0077]), and returning to the materials handling facility with the empty container / package (loaded waypoint segment) (Kimchi ¶[0077], ¶[0088]).  While Kimchi details 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the processor is configured to determine the first consumption amount of energy stored in a battery or fuel for flying between waypoints when the package is not loaded (i.e. flying from the wait location to the collection destination, per Kimchi); and determine the second consumption amount of energy stored in a battery or fuel for flying between waypoints when the package is loaded (i.e. flying from the collection destination to the wait / destination location, per Kimchi) as taught by Young with the teachings of Mikan in view of Raptopoulos in view of Elzinga in view of Kimchi, with the motivation “To enhance the survivability of Unmanned Aerial Vehicles” (Young col 1 ln 30-33).  
With respect to the following:
search for an unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for delivering the package by flying from the wait location to the collection destination, collecting the package, and returning to the wait location serving as the delivery destination based on the first consumption amount and the second consumption amount on each of the plurality of unmanned aerial vehicles.
Mikan, as shown in Fig 4, ¶[0033], ¶[0035-38], ¶[0045] details searching for an unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for performing the delivery of a plurality of unmanned aerial vehicles, but does not explicitly state (1) the delivery includes flying from the 
Regarding (1), Kimchi teaches this limitation, with delivery including the UAV departing from a materials handling facility to retrieve the package from a storage compartment and returning the package back to the materials handling facility (i.e. returning to the wait location serving as the delivery destination) (Kimchi ¶[0022], ¶[0077], ¶[0088]); and selecting an available UAV and power module of a plurality of UAVs based on satisfying power requirements needed for the delivery, considering whether the UAV power available exceeds the power requirement estimates (Kimchi ¶[0038], ¶[0116-119], ¶[0123], claim 10). It would have been obvious to one of ordinary skill in the art at the time of the invention to include searching for an unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for delivering the package by flying from the wait location to the collection destination, collecting the package, and returning to the wait location serving as the delivery destination based on consumption amount on each of the plurality of unmanned aerial vehicles as taught by Kimchi in the system of Mikan in view of Raptopoulos in view of Elzinga (in view of Kimchi in view of Young), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
	Regarding (2) consumption amount includes the first consumption amount and the second consumption amount, Kimchi, as shown above in ¶[0038], ¶[0116-119], ¶[0123], details searching is based on a power requirement estimate and power consumption of the UAV to perform the delivery, and ¶[0116] also details that the requirement is based on the delivery segments, but does not explicitly state that the power consumption amount may be represented as a first consumption amount and a second consumption amount.  However Young teaches this remaining limitation, estimating each UAV fuel consumption amount between waypoints in flight plan segments, i.e. first consumption amount (not loaded waypoint segment from wait location to collection location, per Kimchi) and second consumption KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 15:
	Claim 15 recites substantially similar limitations as claim 3 and therefore claim 15 is rejected under the same rationale and reasoning presented above for claim 3.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2017/0160735 A1 to Mikan et al. in view of US patent application publication 2014/0032034 A1 to Raptopoulos et al. in view of US patent publication 9,764,836 B1 to Elzinga et al. in view of US patent publication 8,234,068 B1 to Young et al. in view of US patent application publication 2015/0120094 A1 to Kimchi et al., as shown in claim 1 above, in further view of US patent publication 9,959,771 B1 to Carlson.
Claim 6:
Mikan in view of Raptopoulos in view of Elzinga in view of Young in view of Kimchi, as shown above, teach the limitations of claim 1.  With respect to the following:
wherein the at least one processor is configured to: acquire wind information on at least one of a wind direction or a wind speed, and 
search for an unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for delivering the package in a wind determined based on the wind information.

It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include acquiring wind information on a wind direction and wind speed, and to search for an unmanned aerial vehicle for delivering the package in a wind determined based on the wind information as taught by Carlson with the teachings of Mikan in view of Raptopoulos in view of Elzinga in view of Young in view of Kimchi, with the motivation to solve the problem that “when a UAV is subjected to high winds and/or gusty winds, the UAV may not be able to maintain a heading, maintain altitude, or complete a task given limited battery power” (Carlson col 1 ln 25-34).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include acquiring wind information on a wind direction and wind speed, and to search for an unmanned aerial vehicle for delivering the package in a wind determined based on the wind information as taught by Carlson in the system of Mikan in view of Raptopoulos in view of Elzinga in view of Young in view of Kimchi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2017/0160735 A1 to Mikan et al. in view of US patent application publication 2014/0032034 A1 to Raptopoulos et al. in view of US patent publication 9,764,836 B1 to Elzinga et al. in view of US .
Claim 7:
Mikan in view of Raptopoulos in view of Elzinga in view of Young in view of Kimchi, as shown above, teaches the limitations of claim 1.  With respect to the following:
wherein the at least one processor is configured to instruct, when a plurality of unmanned aerial vehicles are retrieved, an unmanned aerial vehicle with a shortest flight distance or flight time, which is measured from the wait location to the collection destination, to collect and deliver the package.
Mikan, as shown in ¶[0018], ¶[0023], ¶[0038], ¶[0045] details retrieving any number of drones / aerial vehicles for delivery requiring an unmanned aerial vehicle / drone traveling from a nesting location (wait location) to pickup the object from the departure location (collection destination) and deliver the object to its destination (i.e. first route, flight path), but does not explicitly state that when there is a plurality of unmanned aerial vehicles retrieved, instruct the unmanned aerial vehicle with the shortest flight distance or flight time on that flight path.  However, Ubhi teaches this remaining limitation, when a plurality of unmanned aerial vehicles are retrieved an unmanned aerial vehicle with a shortest flight distance or shortest time for the flight path is selected (Ubhi ¶[0050-51]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include instructing, when a plurality of unmanned aerial vehicles are retrieved, an unmanned aerial vehicle with a shortest flight distance or flight time for a flight path as taught by Ubhi with the teachings of Mikan in view of Raptopoulos in view of Elzinga in view of Young in view of Kimchi, with the motivation of “using UAVs for rapid delivery of lightweight commercial products (e.g. packages), food, medicine, etc.” (Ubhi ¶[0008]). 
Claim 8:
Mikan in view of Raptopoulos in view of Elzinga in view of Young in view of Kimchi, as shown above, teaches the limitations of claim 1.  With respect to the following:
wherein the logistics system at least one processor is configured to instruct, when a plurality of unmanned aerial vehicles are retrieved, an unmanned aerial vehicle with a largest predicted remaining amount of energy stored in the battery or fuel at a time of completion of delivery of the package, to collect and deliver the package.
Mikan, as shown in ¶[0023], ¶[0033], ¶[0038], details retrieving any number of drones / unmanned aerial vehicles in the selection of the drone, and basing that selection on the drone battery information, current battery level / charge level, required to delivery of the package including collection and delivery of the package (i.e. flight path); but does not explicitly state selecting an unmanned aerial vehicle with the largest predicted remaining amount of energy stored in the battery or fuel at a time of completion of the assignment.  However, Ubhi teaches this remaining limitation, selecting the unmanned aerial vehicle with the greatest battery life of the UAVs in the pool of UAVs regarding the flight path (Ubhi ¶[0047], ¶[0050], ¶[0072]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include instructing, when a plurality of unmanned aerial vehicles are retrieved, an unmanned aerial vehicle with a largest predicted remaining amount of energy stored in the battery or fuel at a time of completion of the flight path (i.e. collection and delivery of the package, per Mikan) as taught by Ubhi with the teachings of Mikan in view of Raptopoulos in view of Elzinga in view of Young in view of Kimchi, with the motivation of “using UAVs for rapid delivery of lightweight commercial products (e.g. packages), food, medicine, etc.” (Ubhi ¶[0008]). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2017/0160735 A1 to Mikan et al. in view of US patent application publication 2014/0032034 A1 to Raptopoulos et al. in view of US patent publication 9,764,836 B1 to Elzinga et al. in view of US patent publication 8,234,068 B1 to Young et al. in view of US patent application publication 2015/0120094 A1 to Kimchi et al., as shown in claim 1 above, in further view of US patent application publication 2016/0111006 A1 to Srivastava et al.
Claim 9:

wherein the at least one processor is configured to: present a list of unmanned aerial vehicles to a requester who has requested collection and delivery of the package (Srivastava Fig 5B, ¶[0021], ¶[0082] details presenting UAVs to a requestor that specifies the collection and delivery to select); 
receive a selection by the requester from the list (Srivastava Fig 5B, ¶[0082-83] details the user selecting a UAV in the displayed list), and 
instruct an unmanned aerial vehicle selected by the requester to collect and deliver the package (Srivastava Fig 5A, ¶[0082], ¶[0085] details providing the generated mission plan instructions for the package delivery to the selected UAV).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the at least one processor is configured to: present a list of unmanned aerial vehicles to a requester who has requested collection and delivery of the package; receive a selection by the requester from the list, and instruct an unmanned aerial vehicle selected by the requester to collect and deliver the package as taught by Srivastava with the teachings of Mikan in view of Raptopoulos in view of Elzinga in view of Young in view of Kimchi, with the motivation that “UAVs may be used for a growing number of applications such as… commercial purposes” and to “using UAVs for rapid delivery of lightweight commercial products (e.g. packages), food, medicine, etc.” (Srivastava ¶[0001], ¶[0008]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include presenting a list of unmanned aerial vehicles to a requester who has requested collection and delivery of the package; receiving a selection by the requester from the list, and instructing an unmanned aerial vehicle selected by the requester to collect and deliver the package as taught by Srivastava in the system of Mikan in view of Raptopoulos in view of Elzinga in view of Young in view of Kimchi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2017/0160735 A1 to Mikan et al. in view of US patent application publication 2014/0032034 A1 to Raptopoulos et al. in view of US patent publication 9,764,836 B1 to Elzinga et al. in view of US patent publication 8,234,068 B1 to Young et al. in view of US patent application publication 2015/0120094 A1 to Kimchi et al., as shown in claim 1 above, in view of US patent application publication 2017/0069214 A1 (including support in US provisional patent application 62,198,389 filed 29 July 2015) to Dupray et al.
Claim 10:
	Mikan in view of Raptopoulos in view of Elzinga in view of Young in view of Kimchi, as shown above, teaches the limitations of claim 1.  With respect to the following:
wherein each of the plurality of unmanned aerial vehicles is to be rent by an owner of the each of the plurality of unmanned aerial vehicles to a requester who requests collection and delivery of the package, and 
wherein the at least one processor is configured to acquire the wait location information on the wait location specified by the owner of each of the plurality of unmanned aerial vehicles.
Mikan, as shown in Fig 2, ¶[0036], ¶[0050] details the drones may be rented from third party owners, and receiving information regarding active and inactive drones nearby and drone warehouse inventory information (i.e. wait locations) for drones available to rent from the third party owners, and added to the system agreed upon with the third party; and that the drones are rented to the system to fulfill the requestor’s requests for collection and delivery; highly suggesting but not explicitly stating that the unmanned aerial vehicles are to be rented to the requestor.  To the extent that Mikan may not explicitly state this, Dupray teaches this limitation renting the requested unmanned aerial vehicles to collect and deliver the payload (Dupray ¶[0279], see also corresponding provisional application pg. 46)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include each of the plurality of unmanned aerial vehicles is to be rent by an owner of the each of the KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 11:
	Mikan in view of Raptopoulos in view of Elzinga in view of Young in view of Kimchi in view of Dupray, as shown above, teach the limitations of claim 10.  Mikan also teaches the following:
wherein the at least one processor is configured to: acquire time information on a time period during which the owner of each of the plurality of unmanned aerial vehicles allows renting of the each of the plurality of unmanned aerial vehicles (Mikan ¶[0050] details the owner agrees to rent UAVs during an agreed upon time period), and 
search for an unmanned aerial vehicle capable of delivering the package within a time period indicated by the time information on the unmanned aerial vehicle (Mikan ¶[0036], ¶[0050] details including the third party drones as available to rent during a specific agreed upon period of time with the owner and system).

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US patent application publication 2017/0090484 A1 to Obaidi details a drone-based personal delivery system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628